Citation Nr: 0920917	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-20 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of degenerative arthritis, left knee, 
currently rated as 10 percent disabling.  

2.  Evaluation for status post fracture, left humerus, 
currently rated as 20 percent disabling.  

3.  Entitlement to service conection for left upper extremity 
neurologic impairment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from November 1959 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  Degenerative arthritis, left knee is manifested by 
flexion functionally limited to 90 degrees with pain.  
Functional flexion is greater than 30 degrees.  There is no 
impairment of extension, instability or subluxation.

2.  Status post fracture, left humerus is manifested by 
shoulder flexion to 60 degrees, left abduction to 65 degrees, 
left internal rotation to 45 degrees and left external 
rotation to 40 degrees.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis, left knee is no more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5260 (2008).

2.  Status post fracture, left humerus is no more than 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in April 2005, October 2005 and October 2006.  
Regarding the appellant's claims for a higher evaluation, the 
appellant is challenging the disability evaluation assigned 
following the grant of service connection.  In Dingess, the 
U.S. Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
supra. at 490-191.  Thus, VA's duty to notify in this case 
has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  As will be explained below, the Board concludes that 
a uniform evaluation is warranted for the issues on appeal.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59. 

The appellant's degenerative arthritis, left knee is rated 10 
percent disabling under DC 5010-5260.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2008).  
Diagnostic Code 5010 addresses arthritis due to trauma, while 
DC 5260 addresses limitation of flexion of the knee.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis, established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  Under 
DC 5260, a noncompensable rating is warranted for flexion 
limited to 60 degrees, a 10 percent rating is warranted for 
flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

The appellant's status post fracture, left humerus, is rated 
20 percent disabling under DC 5201.  Under DC 5201, a 30 
percent rating is warranted for motion limited to midway 
between side and shoulder if it is of the dominant (major) 
arm and 20 percent if it is of the non-dominant (minor) arm.  
A 40 percent rating is warranted if motion is limited to 25 
degrees from side if of the major arm, and 30 percent is 
warranted if of the minor arm.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5201 (2008).  Normal shoulder motion is 
defined as 0 to 180 degrees of forward elevation (flexion), 0 
to 180 degrees of abduction, and 0 to 90 degrees of internal 
and external rotation.  See 38 C.F.R. § 4.71, Plate I.

Evaluation for degenerative arthritis, left knee 

The appellant has appealed the denial of a higher evaluation 
for degenerative arthritis, left knee, rated as 10 percent 
disabling.  After review of the record, the Board finds 
against the appellant's claim.  

The current evaluation contemplates periarticular pathology 
productive of painful motion.  It is also consistent with 
limitation of flexion to 45 degrees.  Separate  evaluations 
may be assigned if there is compensable limitation of 
extension or subluxation or instability.  

To warrant a higher evaluation for degenerative arthritis, 
left knee, the evidence must show the functional equivalent 
of flexion limited to 30 degrees.  See DeLuca.  The evidence 
shows that in an August 2005 examination left knee swelling, 
stiffness weakness and severe pain were reported.  The 
appellant reported that his symptoms did not cause 
incapacitation but he reported that his functional impairment 
is that his left knee becomes stiff, painful, numb and limits 
his ability to walk or to do any type of work.  Examination 
of the left knee revealed pain after sleeping all night.  
Flexion was to 125 degrees with pain occurring at 120 
degrees.  Extension was to 0 degrees with pain occurring at 0 
degrees.  After repetitive use, the functions of the joints 
were not additionally limited by pain, fatigue, weakness, 
lack of endurance or incoordination.  The Drawer test and 
McMurray test were within normal limits.  The examiner 
reported complaints of left knee strain but a diagnosis was 
not possible because the appellant complained of pain.  

The appellant reported constant discomfort and pain in the 
knees in January 2006.  The appellant reported in October 
2006 that although it was stated that his knee condition did 
not cause incapacitation such was inconsistent with his 
statements that his injury has caused him severe problems in 
walking and running.  It has also caused stiffness and 
weakness, and pain when sleeping.  

In April 2008, it was noted that the appellant could only 
ambulate with a walker and needed assistance with most ADLs.  

In the November 2008 VA compensation and pension examination, 
there were no reports of swelling, stiffness, weakness, 
fatigue, lack of endurance or locking.  The appellant 
reported the only additional functional limitation that he 
has is that after repetitive use of homebound activities of 
exacerbation he has pain with walking or when standing to an 
erect posture, and popping of the left knee.  Examination of 
the left knee revealed normal anatomic landmarks with no 
edema, effusion, weakness, redness or heat.  The appellant 
flexed his left knee to 110 degrees but reported pain in his 
left gluteal buttock.  There was bilateral crepitus.  The VA 
examiner reported that the appellant performed active and 
provided a ratchety display of resistance to the left knee on 
flexion with more and more range of motion from 90 degrees of 
flexion to 110 degrees flexion over time.  The appellant 
verbalized discomfort and pain throughout the range of 
motion, and complained of isometric pain and discomfort with 
light and strong resistance but he did not display any of 
these physical findings when standing erect or sitting 
comfortably in the chair.  There was negative instability, 
Lachman, Drawer, pivot, McMurray, valgus and varus test of 
the left knee.   

In March 2009, the appellant reported that he could not walk 
without a walker and that even with a walker he has fallen 
numerous times.  

As stated above, the appellant's degenerative arthritis, left 
knee is rated 10 percent disabling under DC 5010-5260.  To 
warrant a higher evaluation for degenerative arthritis, left 
knee, the evidence must show the functional equivalent of 
flexion limited to 30 degrees.  See DeLuca.  The Board finds 
that an evaluation higher than 10 percent disabling is not 
warranted.  In this regard, the Board notes that the August 
2005 VA examination showed flexion was to 125 degrees with 
pain occurring at 120 degrees.  The November 2008 VA 
examination revealed 90 degrees of flexion to 110 degrees 
flexion over time.  It was shown that the appellant flexed 
his left knee to 110 degrees but with pain.  There were no 
reports of swelling, stiffness, weakness, fatigue, lack of 
endurance or locking.  At most, the evidence shows left knee 
flexion functionally limited to 90 degrees.  The above 
findings do not justify an evaluation higher than 10 percent 
disabling.  

Furthermore, there is no lay or medical evidence that there 
is limitation of extension, instability, or subluxation.  As 
such, separate evaluations are not warranted.  See DCs 5257 
and 5261.  

An evaluation higher than 10 percent disabling is not 
warranted.  The Board finds that the appellant's disability 
must more closely approximates the criteria for a 10 percent 
evaluation; there is painful motion.  38 C.F.R. § 4.59.  This 
includes any functional restrictions due to pain, painful 
motion, weakness, and more than normal or excess 
fatigability.  Here, there is no lay or medical evidence that 
any Deluca factor functionally limits flexion to 30 degrees.  
Rather, the credible evidence establishes that the appellant 
retains functional flexion to better than 30 degrees and that 
he has full extension.  In addition, there is no lay or 
medical evidence of subluxation or instability.  The Board 
has considered the appellant's own statements regarding the 
degree of his disability.  However, the Board finds that the 
observations of multiple skilled professionals are more 
probative than the appellant's own report.  The Board accepts 
that he has pain, limitation of motion and that activities 
have been restricted.  However, the fact remains that the 
evidence establishes that functional flexion is better than 
30 degrees.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher disability evaluation.  As the 
preponderance of the evidence is against the claim for a 
higher evaluation , the "benefit-of- the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Evaluation of status post fracture, left humerus 

The appellant has appealed the denial of a higher evaluation 
for status post fracture, left humerus, rated as 20 percent 
disabling.  In a May 2005 statement, the appellant reported 
that his left arm is in constant pain and numb.  He further 
reported that he is unable to lift things as he can with his 
right arm, and that he is unable to extend his arm above the 
shoulder and that his arm has become progressively worse.  
Examination in June 2005 revealed the left shoulder had 0 to 
115 degrees of flexion and 0 to 170 degrees of abduction.  
Left posterior shoulder pain with LOM and decreased strength 
that affects ADL was noted.  

An August 2005 examination reported that the appellant was 
unable to lift his arm fully and that he cannot lift heavy 
items.  It was reported that he was unable to sleep because 
of pain and that he was very limited in using his arm.  The 
appellant had left arm weakness and was unable to lift his 
arm above his shoulder.  Examination showed the left shoulder 
had 90 degrees of flexion, 85 degrees abduction, 85 degrees 
external rotation and 65 degrees of internal rotation.  It 
was shown that pain occurred at 45 degrees of flexion, 50 
degrees abduction, 85 degrees external rotation and 65 
degrees of internal rotation.  The joint function was 
additionally limited by pain, weakness and fatigue after 
repetitive use but not by incoordination or lack of 
endurance.  The examiner was unable to determine, without 
resorting to mere speculation, as to whether pain, fatigue, 
weakness, lack of endurance and incoordination additionally 
limited the joint function in degrees.  Examination showed 
that the left elbow had flexion to 145 degrees, extension to 
0 degrees, supination of 85 degrees and pronation of 85 
degrees.  It was shown that pain occurred at 0 degrees of 
flexion, extension, supination and pronation.  
Fractured left humerus was diagnosed.  Subjective factors of 
pain and limited function due to pain were noted.  

The appellant reported constant discomfort and pain 
throughout his shoulders in January 2006.  The appellant 
reported in October 2006 that the pain in his left upper arm 
starts well below the shoulder level as he raises his arm and 
that he experiences excruciating pain as he tries to lift a 
minimum of weight with his left arm.  The appellant is unable 
to sleep on his left arm due to pain and he cannot use his 
left arm for swimming and he is unable to fish due to pain.  

In July 2007, Dr. V reported that he examined the appellant 
and reviewed the medical records provided.  Pain, weakness of 
the left arm and shoulder component were noted.  There was 
loss of the normal range of motion and loss of endurance with 
the inability to carry on several ADLs and other activities 
that require full use of the arm through the normal ROM and 
against resistance.  Dr. V noted that the problems have 
afflicted the appellant his entire life and have become 
greater with age.  The examiner noted that the appellant 
still has limitations in the normal ROM of the shoulder-arm 
component and pain that varies with the use of the arm.  The 
pain was noted to begin at the shoulder and radiate upwards 
into the neck becoming a headache and also radiate down to 
the upper arm and occasionally the hand causing some 
additional weakness and sensory deficits that resemble a CTS.  
The left side revealed limited flexion by 20 degrees, 
abduction by 45 degrees, external rotation by 35 degrees and 
the combined extension-abduction-internal rotation by 20 
percent.  All the motion was caused by pain during and at the 
end of range.  Dr. V noted that aggravating the pain was 
atrophy of the shoulder girdle musculature, loss of strength 
and endurance for even some of his ADLs.  Dr. V further noted 
that the appellant was disabled and the degree cannot be 
easily put in numbers but in reality the appellant is unable 
to fulfill his ADLs on a daily basis. 

In June 2008, LUE shoulder flex/abduction grossly at 45 
degrees active with pain and limitations was noted.  In 
September 2008, it was reported that the appellant was unable 
to lift his left arm above 40 degrees spontaneously and had 
weak grip 3/5.  

In the November 2008 VA compensation and pension examination, 
it was reported that the appellant was right hand dominant 
and that he did not describe stiffness, weakness, fatigue, 
lack of endurance, instability or incapacitation.  The 
appellant reported the functional additional limitation after 
repetitive use was that he cannot lift anything.  The 
appellant reported that his wife usually helps him with all 
his activities of daily living.  Examination revealed no 
edema or swelling.  Left elbow flexion was to 90 degrees and 
extension to 0 degrees.  There was no arc pain on motion and 
no crepitus with repetitive use.  The appellant reported pain 
from his neck to his fingertips.  There was no malunion, 
nonunion or ankylosis present.  

In March 2009 VA compensation and pension examination, the 
appellant reported his whole left arm hurts not just the 
shoulder.  It was reported by the appellant's brother that 
the appellant's disability hurts his self esteem, and that he 
cannot hunt deer, tie his shirt or cook for himself.  
Examination revealed no recurrent shoulder dislocations or 
inflammatory arthritis.  There was left shoulder limited 
range of motion and pain with apprehension.  There was 
shoulder flexion to 60 degrees, left abduction to 65 degrees, 
left internal rotation to 45 degrees and left external 
rotation to 40 degrees.  There was objective evidence of pain 
with active motion.  The appellant reported that he could not 
drive because his hand is stiff and that he needs help when 
using the bathroom, bathing and getting up.  There were no 
flare ups but there was constant pain aggravated by range of 
motion.  The appellant reported that he watched television 
all day and avoids aggravation of the left shoulder.  

In March 2009, the appellant reported that he cannot lift 
anything and that he had excruciating arm pain.  

As stated above, the appellant's status post fracture, left 
humerus is rated 20 percent disabling under DC 5201.  The 
evaluation contemplates pathology with painful motion.  38 
C.F.R. § 4.59 (2008).  In order to warrant a higher 
evaluation, the evidence must approximate the functional 
equivalent of limitation of motion to 25 degrees from the 
side. 

The evidence establishes that the appellant's functional use 
is not limited to 25 degrees from the side.  Instead, 
examination in June 2005 revealed the left shoulder had 0 to 
115 degrees of flexion and 0 to 170 degrees of abduction.  
Examination in August 2005 showed the left shoulder had 90 
degrees of flexion, 85 degrees abduction, 85 degrees external 
rotation and 65 degrees of internal rotation.  It was shown 
that pain occurred at 45 degrees of flexion, 50 degrees 
abduction, 85 degrees external rotation and 65 degrees of 
internal rotation.  In July 2007, examination by Dr. V, 
revealed the left side had limited flexion by 20 degrees, 
abduction by 45 degrees, and external rotation by 35 degrees.  
In June 2008, LUE shoulder flex/abduction grossly at 45 
degrees active with pain and limitations was noted.  It was 
also reported in September 2008 that the appellant was unable 
to lift his left arm above 40 degrees spontaneously.  
Moreover, shoulder flexion to 60 degrees, left abduction to 
65 degrees, left internal rotation to 45 degrees and left 
external rotation to 40 degrees was shown in the March 2009 
VA examination.  

Although some pain, fatigue and weakness has been reported 
after repetitive use, there is no lack of endurance or 
incoordination.  Even taking into account the appellant's 
complaints of pain on motion, an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5201.  Stated 
differently, the appellant's remaining functional use is 
better than 25 degrees from the side.  See 38 C.F.R. §§ 4.40, 
4.45.  Although examination by Dr. V, revealed the left side 
had limited flexion by 20 degrees, the Board notes that the 
examiner used the term "by."  This tends to establish that 
he reported motion in terms of lack of motion rather than 
what motion was possible.  Even when we accept that all the 
motions reported by Dr. V. is correct, it is clear that he 
retains motion greater than 25 degrees from the side.  Stated 
differently flexion limited by 20 degrees establishes that 
flexion is greater than 25 degrees from the side.

The Board finds that a higher evaluation is not warranted for 
the appellant's disability.  In reaching this determination, 
the Board has considered all evidence, to include the 
appellant's statements/testimony.  However, his statements 
regarding functional impairment do not establish motion that 
is functionally limited to 25 degrees from the side.  We 
conclude that the more probative evidence consists of the 
observations of the skilled examiners.  

Additionally, there is no evidence of ankylosis of the 
scapulohumeral articulation; malunion, nonunion or recurrent 
dislocation of the humerus; or malunion, nonunion, or 
dislocation of the clavicle.  Therefore, his disability 
cannot be evaluated under any other Diagnostic Code.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2008).

As the preponderance of the evidence is against the claim for 
an evaluation higher than 20 percent disabling for status 
post fracture, left humerus, the "benefit-of- the-doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

Extraschedular Consideration 

The Board has considered whether the issues above should be 
referred to the Director of the Compensation and Pension 
Service or the Under Secretary for Benefits for extra-
schedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008).  However, the Board notes that the record 
reflects that the appellant has not required frequent periods 
of hospitalization for his disabilities and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  The preponderance 
of the evidence is against the claims and there is no doubt 
to be resolved.  


ORDER

An evaluation higher than 10 percent disabling for 
degenerative arthritis, left knee is denied.  

An evaluation higher than 20 percent disabling for status 
post fracture, left humerus is denied.  


REMAND

The July 2007 statement of Dr. V. reasonably raises the issue 
of entitlement to service connection for a neurologic 
disorder.  To the extent that the doctor raises the issue of 
service connection for a headache disorder, service 
connection has been established for a headache disorder.

Under the circumstances, the issue is referred to the AOJ for 
the following:

The AOJ shall review the July 2007 
statement of Dr. V and adjudicate the 
issue of entitlement to service 
connection for neurologic impairment of 
the left upper extremity.  The Veteran is 
to be informed by separate letter that 
includes notification of appellate 
rights.  If the Veteran appeals, then the 
AOJ should issue a SOC.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


